          Case 2:07-cr-00510-PD Document 77 Filed 08/03/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :
           v.                                   :      Crim. No. 07-510-1
                                                :
SAUMUEL DIAZ                                    :

                                           ORDER
       On May 2, 2008, Defendant pled guilty to one count of conspiracy to distribute heroin

and one count of possession with intent to distribute heroin and aiding and abetting. (Doc. No.

47.) On April 10, 2018 (after having disappeared for some nine years), he was sentenced to 63

months imprisonment. (Doc. Nos. 68, 69.) Acting pro se, Defendant now asks me to reduce his

sentence pursuant to the Sentencing Commission’s retroactive Guidelines Amendment 782 and

18 U.S.C. § 3582(c)(2). (Doc. No. 70.) The Government has responded in opposition. (Doc.

No. 74.) I will deny Defendant’s Motion.

       The United States Sentencing Commission, through Amendment 782, retroactively

reduced the offense levels in the drug-quantity table of the Sentencing Guidelines—U.S.S.G.

§ 2D1.1—by two levels for certain drug offenders. See United States v. Powell, 798 F.3d 431,

442 (6th Cir. 2015) (explaining that Amendment 782 reflects the Department of Justice’s “Drugs

Minus Two” drug-sentencing policy). Amendment 782 thus makes certain offenders eligible to

obtain discretionary sentence reductions pursuant to 18 U.S.C. § 3582(c)(2). That provision, in

turn, allows the Court to reduce a defendant’s sentence only “in the case of a defendant who has

been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” Amendment 782 became effective on November

1, 2014. Defendant was sentenced some three years after the Amendment took effect. I thus
          Case 2:07-cr-00510-PD Document 77 Filed 08/03/20 Page 2 of 2




applied the Amended Guideline in sentencing Defendant.             Because Defendant has already

obtained the relief he seeks, I will deny his Motion as moot.

       AND NOW, this 3rd day of August, 2020, upon consideration of Defendant’s pro se

Motion for Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(2) and Guidelines

Amendment 782 (Doc. No. 70), and the Government’s Response (Doc. No. 74), it is hereby

ORDERED that Defendant’s Motion is DENIED.


                                                                AND IT IS SO ORDERED.

                                                                /s/ Paul S. Diamond
                                                                ____________________
                                                                Paul S. Diamond, J.




                                                2
